EXHIBIT 10.38
SETTLEMENT AGREEMENT AND GENERAL RELEASE
     THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between Arbitron Inc., its subsidiaries and affiliates (the
“Company”), and Michael P. Skarzynski (“Skarzynski”).
     WHEREAS, Skarzynski’s employment in any capacity with the Company and/or
with any of its subsidiaries or related or affiliated companies (together, the
“Company”) and his role as a member of the Board of Directors of the Company
will terminate on January 11, 2010 (“Termination Date”);
     WHEREAS, Skarzynski and the Company desire to enter into this Agreement to
resolve all issues between them including, but not limited to, those relating to
Skarzynski’s employment with the Company, and the termination thereof;
     WHEREAS, January 11, 2010 is the Effective Date of this Agreement; and
     WHEREAS, if Skarzynski does not revoke his waiver of ADEA claims in this
Agreement within seven (7) days of executing the attached ADEA Waiver, then his
ADEA Waiver will become effective and irrevocable on the eighth day after
Skarzynski has executed this Agreement (the “ADEA Waiver Effective Date”);
     NOW, THEREFORE, for and in consideration of the above Recitals and of the
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged by the parties, the parties agree as follows:
1. Promises by the Company.
In full settlement of all claims, the Company agrees to provide the following:

  (a)   Cash Payment: The Company will pay the total sum of $750,000.00, less
all applicable taxes, deductions, and withholdings required by law. Twenty
percent (20%) of the foregoing gross amount, $150,000.00, is being paid to
Skarzynski for waiving any claims he may have under the Age Discrimination in
Employment Act (ADEA). Within thirty (30) days of the Effective Date of this
Agreement, the Company will deliver a check made payable to Skarzynski for
$600,000.00, less all applicable taxes, deductions, and withholdings required by
law. If the ADEA Waiver is signed by Skarzynski and not revoked by him, then the
Company will deliver a check made payable to Skarzynski for the remaining
$150,000.00 less all applicable taxes, deductions, and withholdings required by
law, within twenty-two (22) days of the ADEA Waiver becoming effective and
irrevocable. Skarzynski understands and agrees that the Company will report
amounts paid under this Agreement to the IRS by way of IRS Form W-2. The cash
severance payment does not include the monies the Company has paid or will pay
Skarzynski for all earned but unpaid wages through

1 of 13



--------------------------------------------------------------------------------



 



      the Termination Date and all unused paid days off in the amount of
$28,500.00, less all applicable taxes, deductions, and withholdings required by
law.

  (b)   Compensation and Benefit Plans: Skarzynski will cease to be eligible to
participate under any stock option, bonus, incentive compensation, commission,
medical, dental, life insurance, retirement, and other compensation or benefit
plans of the Company or any affiliate following his termination of employment.
Thereafter, Skarzynski will have no rights under any of those plans, except as
follows: Eligibility for continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) will not be altered by this Agreement. If
Skarzynski and/or his dependents become eligible for continuation coverage under
COBRA as a result of Skarzynski’s termination, COBRA’s procedures and rules will
apply. If Skarzynski and/or his eligible dependents timely take the necessary
steps to initiate COBRA coverage under the Company’s group health plan(s), the
Company will pay the cost of such COBRA coverage for Skarzynski and/or his
eligible dependents until the earlier of December 31, 2010 or until none of
Skarzynski or his eligible dependents no longer qualifies for COBRA coverage or
until Skarzynski and/or his eligible dependents are eligible for group health
plan coverage offered by a subsequent employer of Skarzynski or the employer of
his spouse or domestic partner or, in the case of his eligible dependents, the
date on which such dependents cease to be eligible dependents under the terms of
the Company’s group health plan(s), whichever shall first occur. If Skarzynski
and/or his eligible dependents wish to continue COBRA coverage for the remainder
of the eligibility period, if any, at Skarzynski’s own expense, it is
Skarzynski’s sole responsibility to arrange for such continued coverage by
timely paying the required premiums. If Skarzynski receives the COBRA subsidy
under the American Recovery and Reinvestment Act (“ARRA”), the period of
subsidized coverage under ARRA will run concurrent with any period of COBRA
coverage subsidized by the Company.     (c)   No Repayment Of Relocation Monies:
The Company agrees that it shall not seek repayment of $125,000.00, which is the
relocation amount Skarzynski would owe the Company upon the resignation of his
employment at this time pursuant to Section 4.(d) of his Executive Employment
Agreement.     (d)   Attorneys Fees: The Company agrees to indemnify Skarzynski
for reasonable attorneys fees and costs incurred up through the effective date
of the Agreement in connection with the matters that culminated with his
resignation for an amount up to $100,000.00.     (e)   Continuing D&O Coverage &
Indemnity: The Company will continue to cover Skarzynski under its Directors &
Officers (“D&O”) insurance policies for actions/inactions taken by Skarzynski in
Skarzynski’s capacity as an officer and director of the Company. The Company
agrees to indemnify Skarzynski for actions/inactions taken by Skarzynski in his
capacity as an officer and director of the Company with respect to any
third-party claims or investigations (including but not limited to any claims or
investigations arising out of the events leading to Skarzynski’s resignation),
consistent with applicable corporate governance documents and current D&O
policies.

2 of 13



--------------------------------------------------------------------------------



 



2. Complete Waiver and Release by Skarzynski.

  (a)   Release: In exchange for the consideration stated above and provided to
Skarzynski by the Company, the adequacy of which Skarzynski hereby acknowledges,
Skarzynski irrevocably and unconditionally releases all the claims described
below in Subparagraph 2(b) of this Agreement that Skarzynski may have against
the following persons or entities (the “Releasees”): the Company, all of the
Company’s subsidiaries, related or affiliated companies, and all of the
Company’s and its subsidiaries’ and related or affiliated companies’
predecessors and successors; and, with respect to each such entity, all of its
past and present employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries and insurers of such programs)
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this Subparagraph.     (b)   Claims Released: The
claims released include all claims, promises, offers, debts, causes of action or
similar rights of any type or nature Skarzynski has or had against Releasees,
including but not limited to (i) those which in any way relate to Skarzynski’s
employment with the Company or the termination of Skarzynski’s employment, or
Skarzynski’s service to the Company as a director; (ii) any claims to attorneys’
fees or other indemnities; (iii) any claims relating to stock options and
restricted stock units that have ever been awarded, including but not limited to
those that otherwise would have vested on January 13, 2010; and (iv) any other
claims or demands Skarzynski may have on any basis, including but not limited to
common law contract or tort, or other claims that may have arisen under any of
the anti-discrimination statutes or laws, such as Title VII of the Civil Rights
Act of 1964, § 1981 of the Civil Rights Act of 1866 and Executive Order 11246,
which prohibit discrimination based on race, color, national origin, religion or
sex; the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work; the Americans With Disabilities Act and § 503 and § 504 of the
Rehabilitation Act of 1973, which prohibit discrimination against the disabled;
the Genetic Information Nondiscrimination Act of 2008, which prohibits
discrimination based on genetic information; the Maryland Fair Employment
Practices Act, the Maryland Equal Pay Law, and the Maryland Discrimination on
the Basis of Medical Information Act, and any other federal, state or local law
or regulation prohibiting retaliation or discrimination on the basis of race,
color, national origin, religion, gender, disability, age, marital status,
sexual orientation, gender identity, genetic information or any other protected
characteristic.     (c)   No Existing Litigation or Charges: Skarzynski
represents that (a) Skarzynski has not filed, submitted or caused to be filed
any lawsuit, complaint or charge pertaining in any way to Skarzynski’s
employment or encompassing any claim released by this Agreement, or (b) if
Skarzynski has filed, submitted or caused to be filed or submitted any such
charge, claim or complaint, Skarzynski has, on or before the date when
Skarzynski signs this Agreement, submitted a written request to the court or
agency requesting the dismissal or withdrawal of that charge, claim or complaint
with prejudice, and Skarzynski has attached a copy of the request for dismissal
or withdrawal hereto.

3 of 13



--------------------------------------------------------------------------------



 



  (d)   Release Extends to Both Known and Unknown Claims, Suspected and
Unsuspected Claims: This Agreement covers both claims that Skarzynski knows
about or suspects as well as those Skarzynski does not know about or does not
suspect. Skarzynski understands the significance of Skarzynski’s release of
unknown and unsuspected claims and Skarzynski’s waiver of statutory protection
against a release of unknown claims and/or unsuspected claims. Skarzynski
expressly waives all rights afforded by any statute which limits the effect of a
release with respect to unknown and unsuspected claims.     (e)   Claims Not
Released: This Agreement does not release Skarzynski’s right to enforce this
Agreement. This Agreement also does not release any other claim or abridge any
legal right that as a matter of law cannot be released or abridged by private
agreement between the Company and Skarzynski.     (f)   Ownership of Claims:
Skarzynski represents that Skarzynski has not assigned or transferred, or
purported to assign or transfer, all or any part of any claim released by this
Agreement.

3. Skarzynski’s Promises.
In addition to the waiver and release of claims provided for in Paragraph 2,
Skarzynski also agrees to the following:

  (a)   No Liability Admitted: Skarzynski understands and agrees that this
Agreement and the payments and benefits described in this Agreement do not
constitute an admission by the Company or any Releasee, or any of their present
or former officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Skarzynski or
wrongdoing whatsoever and that this Agreement is not admissible as evidence in
any proceeding other than for enforcement of its provisions.     (b)   No Future
Employment: Skarzynski understands that Skarzynski’s employment with the Company
will terminate forever as of the Termination Date, and Skarzynski promises never
to seek employment with the Company in the future (including but not limited to
employment as an employee or engagement as a consultant, temporary employee, or
contractor).     (c)   References/Inquiries: In accordance with Company policy,
the Company shall confirm only dates of employment and position held.     (d)  
No Disparagement: Skarzynski agrees to refrain from criticizing, denigrating or
otherwise disparaging the Company or any Releasee in any private or public
forum, including but not limited to newspapers, television, radio, or the
internet or other internet feature such as a blog, and agrees to refrain from
making statements about any Releasee, Skarzynski’s employment with the Company,
or any general matter concerning any Releasee’s reputation, standing in the
business community, business practices, or products; provided, however, that
nothing in this Agreement will prohibit Skarzynski from (1) complying with any
valid subpoena or court order; or

4 of 13



--------------------------------------------------------------------------------



 



      (2) initiating or cooperating with any official investigation conducted by
a law enforcement or other governmental agency. The Company and its directors
and officers agree not to disparage Skarzynski in any public statement.

  (e)   Non-Disclosure of Confidential Information and Non-Competition:
Skarzynski acknowledges that Sections 8 and 9 of his Executive Employment
Agreement survive the termination of his employment and that he agrees to
continue to abide by the provisions therein. Skarzynski further acknowledges
that Sections 8 and 9 of his Executive Employment Agreement are specifically
incorporated herein.

  (f)   Agreement to Cooperate With the Company: Skarzynski agrees to assist the
Company in any formal or informal legal matters in which Skarzynski is named as
a party or has knowledge relevant to the matter. Skarzynski shall fully
cooperate with the Company in the defense of any pending and/or future
litigation, claim, charge or investigation commenced by a third party against
the Company, where the litigation or investigation relates to or arises from
Skarzynski’s employment, consistent with any applicable common law or
constitutional principles, to the reasonable satisfaction of the Company. Such
assistance and cooperation may include, but will not be limited to, providing
background information regarding any matter on which Skarzynski previously
worked, aiding in the drafting of declarations, executing declarations or
similar documents, testifying or otherwise appearing at investigation
interviews, depositions, arbitrations or court hearings and preparing for the
above-described or similar activities. Skarzynski understands that Skarzynski
will be reimbursed for all reasonable out-of-pocket expenses for Skarzynski’s
cooperation under this Subparagraph, and that Skarzynski in rendering such
services will be acting as a bona fide independent contractor.     (g)   Promise
Not to Facilitate Claims Against the Company: Skarzynski recognizes that the
Company has many legitimate protectable interests, including but not limited to
confidential proprietary, business process and personal information.
Accordingly, Skarzynski promises not to voluntarily encourage, counsel or assist
(directly or indirectly) any current or former employee or third party
(excluding government law enforcement agencies) in the preparation or
prosecution of any civil dispute, difference, grievance, claim, charge or
complaint against the Company and/or any Releasee (in such Releasee’s Company
capacity) unless Skarzynski is compelled to do so by valid legal process.
Nothing in this provision is intended to prevent or prohibit Skarzynski from
assisting another individual in filing a charge with the EEOC or in
participating in an EEOC investigation or proceeding. In the event Skarzynski
receives notice that Skarzynski is required to provide testimony or information
in any context about the Company and/or any Releasee (related to his/her work
for the Company) to any third party (excluding government law enforcement
agencies), Skarzynski agrees to inform the Company’s Chief Legal Officer in
writing within 24 hours of receiving such notice. Skarzynski, thereafter, agrees
to cooperate with the Company in responding (if necessary) to such legal
process. Skarzynski also agrees not to testify or provide any information in any
context if the Company has informed Skarzynski of its intent to contest the
validity or enforceability of any request, subpoena or court order until such
time as the Company has informed Skarzynski in writing that it consents to
Skarzynski’s

5 of 13



--------------------------------------------------------------------------------



 



      testimony or has fully exhausted its efforts to challenge any request,
subpoena or court order requiring Skarzynski’s testimony. If Skarzynski is
required to provide testimony in any context about the Company (with the
Company’s consent or after the Company completes its challenges), Skarzynski
shall testify truthfully at all times. Nothing in this Agreement will prohibit
Skarzynski from (a) complying with any valid subpoena or court order, or
(b) cooperating with any official investigation conducted by a law enforcement
agency.     (h)   Resignation Of Officer and Director Positions. Skarzynski will
resign as President and Chief Executive Officer of Arbitron Inc. and any
Arbitron subsidiaries or affiliates or related companies and as a member of the
Arbitron Board of Directors. In connection with resigning as an officer and
director, Skarzynski agrees to execute and return to the Company on January 11,
2010 two signed, original resignation letters with an effective date of
January 11, 2010 (the “Resignation Letters”) on Skarzynski’s Company letterhead
in the form provided in Appendix A to this Agreement. Appendix A is hereby
incorporated into and made part of this Agreement by reference. In addition,
Skarzynski agrees to take all such further steps as the Company may deem
necessary or appropriate in order to accomplish the resignation of any officer
and director positions that Skarzynski holds with the Company.     (i)   Return
of Property: Skarzynski agrees to return to the Company all files, memoranda,
documents, records, copies of the foregoing, Company-provided credit cards,
keys, building passes, security passes, access or identification cards, and any
other property of the Company or any Releasee in his possession or control by
January 15, 2010. , Skarzynski agrees to submit all expense reports by
February 28, 2010. Skarzynski agrees that he will have repaid everything he owes
to the Company or any Releasee, paid all amounts he owes on Company-provided
credit cards or accounts (such as cell phone accounts), and canceled or
personally assumed any such credit cards or accounts by January 15, 2010.
Skarzynski agrees not to incur any other expenses, obligations, or liabilities
on behalf of the Company. Skarzynski agrees to deliver his laptop, desktop,
Blackberry and printer to the Company by January 15, 2010, so that the Company
can image those materials and/or remove the existing hard drives from such
media, as it deems appropriate. The Company will then return such media to him
to retain for his own use. Skarzynski will receive a copy of his Outlook
contacts.

4. Consequences of Skarzynski’s Violation of Promises.

  (a)   General Consequences: If Skarzynski breaks any of Skarzynski’s promises
in this Agreement, for example, by filing or prosecuting a lawsuit based on
claims that Skarzynski has released, or if any representation made by Skarzynski
in this Agreement was false when made, or if Skarzynski breaches Sections 8 or 9
of his Executive Employment Agreement that contain obligations which survive the
termination of Skarzynski’s employment with the Company, Skarzynski (a) shall
forfeit all right to future benefits under this Agreement; (b) must repay all
benefits previously received, pursuant to this Agreement, upon the Company’s
demand; and (c) must pay reasonable attorneys’ fees and all other costs incurred
as a result of

6 of 13



--------------------------------------------------------------------------------



 



      Skarzynski’s breach or false representation, such as the cost of defending
any suit brought with respect to a released claim by Skarzynski or other owner
of a released claim.

  (b)   Injunctive Relief: Skarzynski further agrees that the Company would be
irreparably harmed by any actual or threatened violation of Subparagraphs 3(d)
and 3(e), and that the Company shall be entitled to an injunction prohibiting
Skarzynski from committing any such violation.

5. Binding Nature of Agreement. This Agreement shall be binding on Skarzynski’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.
6. No Assignment. Skarzynski’s rights, duties or obligations under this
Agreement may not be assigned, delegated or transferred.
7. Interpretation. This Agreement will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties. Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the other.
Paragraph headings used in this Agreement are intended solely for convenience of
reference and will not be used in the interpretation of any of this Agreement.
8. Dispute Resolution.

  (a)   Arbitrable Disputes: Any dispute (an “Arbitrable Dispute”) arising
between the parties, including but not limited to those concerning the
formation, validity, interpretation, effect, or alleged violations of this
Agreement, the arbitrability of any dispute, any federal, state or local
statutory claim (including discrimination or retaliation statutes), contract
claims, tort claims, and claims of any other sort, must be submitted to
arbitration before a retired judge or an experienced employment arbitrator
selected in accordance with the then-current JAMS Employment Rules and
Procedures. The arbitrator may not modify or change this Agreement in any way
except as provided in Paragraph 11. Skarzynski also agrees to arbitrate any
claim against any Releasee. The arbitration shall be held in or near Columbia,
Maryland.     (b)   Costs of Arbitration: Each party will pay the fees of its
respective attorneys, the expenses of its witnesses and any other expenses
connected with the arbitration, but all other costs of the arbitration,
including the fees of the arbitrator, cost of any record or transcript of the
arbitration, administrative fees and other fees and costs will be paid by the
Company. The arbitrator may award prevailing party costs and fees to the
prevailing party under the standards provided by law. The arbitrator may resolve
any dispute as to who is the prevailing party and as to the reasonableness of
any fee or cost.     (c)   Exclusive Remedy: Arbitration in this manner will be
the exclusive remedy for any Arbitrable Dispute. The arbitrator’s decision or
award will be fully enforceable and subject to an entry of judgment by a court
of competent jurisdiction. Should Skarzynski or the Company, without the consent
of the other party, attempt to

7 of 13



--------------------------------------------------------------------------------



 



      resolve an Arbitrable Dispute by any method other than arbitration
pursuant to this Paragraph, the responding party will be entitled to recover
from the initiating party all damages, costs, expenses and attorneys’ fees
incurred as a result.

  (d)   Sole Exception: Notwithstanding Subparagraphs 8(a) through 8(c), an
otherwise Arbitrable Dispute relating to alleged violations of Subparagraphs
3(d) or 3(e) (involving the criticism, denigration or disparagement of the
Company, any other Releasee, or any of the Company’s products, processes,
experiments, policies, practices, standards of business conduct or areas or
techniques of research and/or the violation of non-disclosure and
non-competition provisions) may be resolved through a means other than
arbitration, at the Company’s sole option. Such means shall be permitted pending
and in aid of arbitration only.

  (e)   Effect on Previous Arbitration Agreements: The arbitration agreement
contained in this Paragraph supersedes any arbitration agreement previously
entered into by Skarzynski and the Company to the extent, but only to the
extent, that an Arbitrable Dispute under this Agreement would have been covered
by any preexisting arbitration agreement; and provided, however, that if the
arbitration agreement in this Paragraph for any reason is held unenforceable,
the prior arbitration agreement will apply, as it is the parties’ intention and
desire that all disputes between them will be arbitrated.

9. Law Governing. This Agreement shall be governed by and construed under the
laws of the State of Maryland other than its conflict of laws provisions;
provided, however, that the dispute resolution process referenced in Paragraph 8
of this Agreement shall be governed by the Federal Arbitration Act unless it is
found by a decisionmaker of competent jurisdiction not to be governed by the
Federal Arbitration Act, in which case it will be governed by Maryland law.
10. Entire Agreement. This Agreement comprises the entire agreement between the
parties regarding the matters contained herein. This Agreement has been entered
into by Skarzynski with a full understanding of its terms, with an opportunity
to consult with counsel and without inducement or duress. Skarzynski
acknowledges that no promise or agreement not expressed in this Agreement has
been made to Skarzynski. This Agreement may be executed in counterparts, each of
which shall be considered an original, but all of which together shall
constitute one and the same instrument. This Agreement may not be changed
orally. This Agreement supersedes any prior or contemporaneous agreement,
arrangement or understanding on its subject matter.
11. Severability. The provisions of this Agreement are severable. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.
[SIGNATURE PAGE FOLLOWS]

8 of 13



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN, SUSPECTED AND UNSUSPECTED CLAIMS.
Acknowledged and Agreed:

             
Micheal P. Skarzynski
           
 
           
/Michael P. Skarzynski
      January 11, 2010    
 
           
Signature
      Date    
 
           
FOR ARBITRON INC.
           
 
           
/s/ Philip Guarascio
      January 12, 2010    
 
           
Philip Guarascio
      Date    
Chairman of the Board of Directors
           

9 of 13



--------------------------------------------------------------------------------



 



ADEA WAIVER AND SIGNATURE PAGE

•   Your waiver of ADEA claims is separate from the agreement to waive all other
claims. Separate consideration is being provided for your ADEA Waiver.   •   You
may not make any changes to this ADEA Waiver.   •   You have up to twenty-one
(21) days after receiving the ADEA Waiver to consider and sign this ADEA Waiver,
although you may waive this time period by signing this ADEA Waiver sooner.   •
  You have seven (7) days after signing this ADEA Waiver in which to revoke your
waiver of ADEA claims in this Agreement, and your waiver of ADEA claims does not
take effect until that seven-day period has ended.

12. Age Discrimination In Employment Act:
In exchange for the consideration stated above in Subparagraphs 1(a), 1(b),
1(c), 1(d) and 1(e) that is allocated to Skarzynski’s ADEA Waiver and provided
to Skarzynski by the Company, the adequacy of which Skarzynski hereby
acknowledges, Skarzynski irrevocably and unconditionally releases all the claims
described below in Subparagraph 12(a) that Skarzynski may have against any of
the “Releasees” set forth in Subparagraph 2(a).
     (a) Skarzynski acknowledges and agrees that by signing this ADEA Waiver,
Skarzynski is waiving and releasing any and all claims or rights Skarzynski’s
may have under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), that his waiver and release is knowing and voluntary, and that the
consideration given for this waiver and release is in addition to anything of
value to which Skarzynski was already entitled as an employee of the Company.
Skarzynski further acknowledges that Skarzynski is advised that: (i) Skarzynski
should consult with an attorney (at Skarzynski’s own expense) prior to executing
the ADEA Waiver (Skarzynski understands that whether Skarzynski consults an
attorney or not is Skarzynski’s decision); (ii) the ADEA Waiver does not waive
or release any rights or claims Skarzynski may have under the ADEA which may
arise after Skarzynski executes the ADEA Waiver; and (iii) (a) Skarzynski has at
least twenty-one (21) days in which to consider the ADEA Waiver (although
Skarzynski may choose to execute the ADEA Waiver earlier than that;
(b) Skarzynski has seven (7) days following execution of the ADEA Wavier to
revoke this Agreement (to be effective, any revocation must be actually received
in writing by the Company by 12:00 a.m. on the eighth day); and (c) the ADEA
Waiver shall not be effective until the revocation period has expired.
     (b) Skarzynski acknowledges and agrees that Skarzynski was given a copy of
the ADEA Waiver and has carefully read it and understands it, that Skarzynski
has been given the opportunity to consult with his attorney regarding this ADEA
Waiver and that Skarzynski has entered into this ADEA Waiver voluntarily and
with full knowledge of its final and binding effect.
PLEASE READ THIS ADEA WAIVER CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN, SUSPECTED AND UNSUSPECTED CLAIMS.

10 of 13



--------------------------------------------------------------------------------



 



             
Acknowledged and Agreed:
           
 
           
Micheal P. Skarzynski
           
 
           
/s/ Michael P. Skarzynski
      January 11, 2010    
 
           
Signature
      Date    
 
           
FOR ARBITRON INC.
           
 
           
/s/ Philip Guarascio
      January 12, 2010    
 
           
Philip Guarascio
      Date    
Chairman of the Board of Directors
           

11 of 13



--------------------------------------------------------------------------------



 



APPENDIX A

12 of 13



--------------------------------------------------------------------------------



 



RESIGNATION
     The undersigned hereby resigns his employment in any capacity with Arbitron
Inc. and/or with any other of Arbitron Inc.’s subsidiaries or affiliates or
related companies, including but not limited to his position of President and
Chief Executive Officer and his role as a member of the Arbitron Board of
Directors.
DATED: Effective as of January 11, 2010

                  /s/ Michael P. Skarzynski       Micheal P. Skarzynski         
 

13 of 13